DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 26, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7, 11, 13, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nitto Tire Terra Grappler G2, hereinafter Nitto (as evidenced by Off-Road Magazine Review dated December 11, 2014; see attached).
Regarding claim 1, Nitto teaches a pneumatic tire comprising a shoulder main groove formed on a tread portion so as to extend in a tire circumferential direction on a grounding end side, a plurality of lateral grooves formed on the tread portion so as to extend in a direction intersecting with the tire circumferential direction, a shoulder block defined by the shoulder main groove and the lateral grooves,
a first shoulder sipe that is formed on the shoulder block, extends from the grounding end toward the shoulder main groove, and has an end portion that terminates in the shoulder block, and a second shoulder sipe that is formed in the shoulder block at an interval in the tire circumferential direction with respect to the first shoulder sipe, extends from the grounding end toward the shoulder main groove, and has an end portion that terminates in the shoulder block, wherein the end portion of the first shoulder sipe and the end portion of the second shoulder sipe are different in position of a tire width direction (see figures).
Regarding claim 3, Nitto teaches that each of the first and second shoulder sipes has a first portion that includes the end portion and extends in a first direction, and a second portion that is continuous to the first portion and extends at an angle different from the first direction (see figures).
Regarding claim 5, Nitto teaches that an angle formed between the first portion and a tire width direction is 10 degrees or more and 40 degrees or less (see figures).
Regarding claim 7, Nitto teaches that an angle formed between the second portion and the tire width direction is 0 degrees or more and 30 degrees or less (see figures).
Regarding claims 11 and 13, Nitto teaches a recess formed in a portion facing the shoulder main groove of the shoulder block (see figures).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, 8, 12, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nitto Tire Terra Grappler G2, hereinafter Nitto (as evidenced by Off-Road Magazine Review dated December 11, 2014; see attached).
Regarding claim 2, Nitto teaches a small difference in distance from the end portion of the first and second sipes (see figures), suggesting the use of differences falling within the claimed range of 2 to 15 mm, therefore it would have been obvious to one of ordinary skill in the art to use differences in distance from the end portion for the first and second sipe of values within the claimed range of 2 to 15 mm as being suggested by Nitto (see figures).
Regarding claim 4, Nitto teaches that each of the first and second shoulder sipes has a first portion that includes the end portion and extends in a first direction, and a second portion that is continuous to the first portion and extends at an angle different from the first direction (see figures).
Regarding claim 6, Nitto teaches that an angle formed between the first portion and a tire width direction is 10 degrees or more and 40 degrees or less (see figures).


Regarding claims 12 and 14, Nitto teaches a recess formed in a portion facing the shoulder main groove of the shoulder block (see figures).
Regarding claims 16 and 18, Nitto teaches that the recess is provided at a position corresponding to a region between the end portion of the first shoulder sipe and the end portion of the second shoulder sipe in the tire circumferential direction (see figures).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nitto as applied to claims 3-4 above, and further in view of Yasunaga (US Pub. No. 2013/0075001) and/or Mishima (US Pub. No. 2019/0308465).
Regarding claims 9-10, Nitto does not specifically disclose that a length of the first portion is 5 to 30% of a length of the second portion. However, it is known in the tire art to provide a shoulder sipe having first and second portions where the length of the first portion is 5 to 30% of a length of the second portion as is shown, e.g. by Yasunaga (figure 1) and Mishima (figure 1). It would have been obvious to one of ordinary skill in the art to have a length of the first portion of the shoulder sipe be 5 to 30% of a length of the second portion as is taught by Yasunaga and/or Mishima in the tire of Nitto as a known configuration of the shoulder sipe portion with the predictable result of having a functional tread pattern.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.N.S/Examiner, Art Unit 1749                                                                                                                                                                                                        February 13, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 13, 2021